ACCEPTED
                                                                                 05-17-01139-CV
                                                                       FIFTH COURT OF APPEALS
                                                                                DALLAS, TEXAS
                                                                                6/4/2018 1:49 PM
                                                                                      LISA MATZ
                                                                                          CLERK


                            05-17-01139-CV

                   IN THE COURT OF APPEALS           FILED IN
                                              5th COURT OF APPEALS
               FIFTH JUDICIAL DISTRICT OF TEXAS DALLAS, TEXAS
                          AT DALLAS           06/04/2018 1:49:31 PM
                                                               LISA MATZ
                                                                 Clerk



  ROYAL SERVICES GROUP, LP, GP ROYAL, LLC, STEPHEN F.

  PERKINS and S. PERKINS INVESTMENT PROPERTIES, INC.,

                               Appellants,

                                      vs.

                SCOTT FISHER and KRISTI FISHER,

                                   Appellees.


         MOTION FOR EXTENSION OF TIME TO FILE
                    BRIEF OF APPELLEES
_____________________________________________________________

TO THE HONORABLE FIFTH COURT OF APPEALS:

      NOW COMES SCOTT FISHER and KRISTI FISHER (Appellees),

and file their Motion for Extension of Time to File Brief of Appellees and

would respectfully show the Court the following:




MOTION OF EXTENSION OF
TIME TO FILE BRIEF OF APPELLEES,
Page 1.
                                 I.
                        GROUNDS FOR MOTION

   1. Scott Fisher and his wife, Kristi Fisher, are the Appellees in the above

      entitled and numbered cause.

   2. The Brief of Appellees is presently due on Friday, June 8, 2018 (i.e. 30

      days after the filing of the Brief of Appellants on Wednesday, May 9,

      2018).

   3. For the following reasons, Appellees request an extension of time of 45

      days (or until Friday, July 20, 2018) to file their Brief of Appellees:

            a). Appellees’ Counsel, Carl David Adams, Esquire (Adams), a
            solo practitioner, has been required to devote substantial time just
            before and/or after the filing of the Brief of Appellants in this
            Court, to the preparation and filing of a Response, in Adversary
            Proceeding #17-02002-rlj, in Jerry Artho v. Happy State Bank,
            et al., in the U.S. Bankruptcy Court for the Northern District of
            Texas, Amarillo Division, filed May 7, 2018 (Artho v. Happy
            State Bank).

            b). Adams has been required to devote substantial time just
            before and/or after the filing of the Brief of Appellants in this
            Court, to the preparation for, traveling to and participating in a
            hearing lasting approximately 3 ½ hours on Thursday, May 10,
            2018, in the U.S. Bankruptcy Court for the Northern District of
            Texas, Amarillo Division, conducted regarding various pending
            Motions of the parties in the above-described Artho v. Happy
            State Bank matter.

            c). Adams has been required to devote substantial time just
            before and/or after the filing of the Brief of Appellants in this

MOTION OF EXTENSION OF
TIME TO FILE BRIEF OF APPELLEES,
Page 2.
            Court, to the preparation and filing of Plaintiff’s Motion to Strike
            Defendant’s Motion to Change Venue under Rule 257, in Kevin
            R. Bowden v. Textron, Inc., et al., in the 342nd District Court of
            Tarrant County, Texas, filed May 8, 2018 (Bowden v. Textron,
            Inc.).

            d). Adams has been required to devote substantial time just
            before and/or after the filing of the Brief of Appellants in this
            Court, to the preparation and filing of Plaintiff’s Motion to Strike
            Defendant’s Motion to Reconsider Prior Venue Rulings, in the
            above-described Bowden v. Textron, Inc., matter, filed May 8,
            2018.

            e). Adams has been required to devote substantial time just
            before and/or after the filing of the Brief of Appellants in this
            Court, to the preparation and filing of Plaintiff’s Response to
            “So-Called” Rule 257 Motion to Transfer Venue by Defendant
            Center Country Club, Inc., in the above-described Bowden v.
            Textron, Inc., matter, filed May 11, 2018.

            f). Adams has been required to devote substantial time just before
            and/or after the filing of the Brief of Appellants in this Court, to
            the preparation and filing of an Application for Probate of Will
            and Issuance of Letters Testamentary, in the Estate of Roger F.
            Moore, Deceased (Adams’ longtime friend and client of over 35
            years, who died May 10, 2018, and whose Memorial Service in
            which Adams was a participant was May 30, 2018), Case #PB1-
            1165-2018, in the Probate Court of Collin County, Texas, on
            June 1, 2018.

            g). Adams has been required to devote substantial time just
            before and/or after the filing of the Brief of Appellants in this
            Court, to the preparation for, traveling to and participation in a
            scheduled hearing on May 24, 2018, on Plaintiffs’ Application
            for Post-Judgment Turn-over Relief sought by Scott and Kristi
            Fisher, in the 219th District Court of Collin County, Texas, in its
            Cause #219-01665-2014, in Fisher v. Stephen F. Perkins, et al.

MOTION OF EXTENSION OF
TIME TO FILE BRIEF OF APPELLEES,
Page 3.
              h). Adams is presently scheduled to begin a Jury Trial on
              Tuesday, July 10, 2018, in the case of Michael R. Herrington v.
              Lisa Herrington Morgan, Individually and as Independent
              Executrix of the Estate of Carol Ann Herrington, Deceased, in
              Cause #PR-15-109A, in the County Court at Law of Rockwall
              County, Texas (and, unless the trial setting is continued, much of
              the week of July 2, 2018, which includes the Holiday of July 4,
              2018, will be required to be spent in preparation for the jury trial
              in that scheduled matter).

   4. Appellees request this Court extend, by 45 days (or until Friday, July

      20, 2018) the deadline for the filing of their Brief as Appellees.

   5. There have been no previous extensions requested or granted with

      regard to the Brief of Appellees.

   6. Appellees seek this extension of time in the interest of justice and not

      to delay this matter or increase the burdens on this Court's important

      time.

                                                Respectfully submitted,

                                               THE LAW OFFICES OF
                                               CARL DAVID ADAMS
                                               6440 North Central Expressway
                                               Suite 505
                                               Dallas, Texas 75206
                                               (214) 468-3032 phone
                                               (214) 871-5090 fax

                                              /s/ Carl David Adams
                                            ____________________

MOTION OF EXTENSION OF
TIME TO FILE BRIEF OF APPELLEES,
Page 4.
                                          Carl David Adams
                                           State Bar #00850600
                                          carldavidadams@hotmail.com
                                      ATTORNEY FOR APPELLEES,
                                      SCOTT and KRISTI FISHER

                  CERTIFICATE OF CONFERENCE

      Counsel for Appellees has conferred with Counsel for Appellants with
respect to the foregoing Motion (including providing a copy of the Motion to
Counsel for Appellants). Counsel for Appellants has stated in writing that
Appellants do not oppose the relief requested in the Motion.

      Certified to this 4th day of June 2018 by:

                                             /s/ Carl David Adams
                                             ______________________
                                              Carl David Adams




MOTION OF EXTENSION OF
TIME TO FILE BRIEF OF APPELLEES,
Page 5.